DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 31, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 and 48-54 are rejected under 35 U.S.C. 103 as being unpatentable over Boghani et al. (US 2006/0263413 A1; Nov. 23, 2006) as applied to claim 9 above.
Regarding claims 9-10 and 48-49, Boghani discloses a delivery system, or component, for use in a chewing gum composition comprising a component body and a plurality of regions containing at least one active ingredient encapsulated within an encapsulating material, wherein the plurality of regions are disposed within the component body ([0016]-[0023]). 
While Boghani discloses a chewing gum comprising a plurality of regions of at least one encapsulated active ingredient disposed within the gum body, Boghani is silent with respect to an exterior surface of said component body being defined by said encapsulating material. Boghani, however, discloses that all the ingredients for making the chewing gum, including the encapsulated active ingredient, are mixed together to form the chewing gum. Therefore, the amount of encapsulating material in contact with the exterior surface after the mixing and cooling, would be dependent upon the amount of mixing and amount of each ingredient therein. For example, if the encapsulated active ingredient was added last to be mixed with the other ingredient, the encapsulating material would not be thoroughly mixed in with the other ingredients and would still remain on the exterior surface. Therefore, the timing of adding the encapsulating material and the amount of mixing done would affect the amount of encapsulating material in contact with the exterior surface of the gum body. Additionally, the amount of additional ingredients will affect the amount of encapsulating material in contact with the exterior surface of the gum body. If the encapsulated active ingredient only represents a small portion of the total amount of ingredients, the encapsulating material would be incorporated into the gum body more easily and therefore less would be in contact with the exterior surface. This is merely well understood, routine and conventional in the art. 
It would have been obvious to one of ordinary skill in the art to vary the processing conditions and amount of ingredients to result in an exterior surface of said component body being defined by said encapsulating material. As stated above, Boghani teaches that all the ingredients are mixed together and therefore at least some of the exterior surface would be defined by the encapsulating material. Further, it would have been obvious to process the chewing gum such that more or all of the exterior surface is defined by the encapsulating material in order to provide a chewing gum that has the active ingredient more accessible on the exterior surface within the encapsulating material. 
Boghani is silent with respect to less than 15% of an average active concentration in the gum body being in contact with an exterior surface of the gum body, however, Boghani teaches that the active ingredient can be entirely encapsulated  and therefore the active ingredient would be covered by the encapsulating material and not in contact with the exterior surface, thus meeting the claimed language of less than 15% of an average active concentration in the gum body being in contact with an exterior surface of the gum body.
Boghani further teaches that the at least one active ingredient has a delayed release by one minute, five minutes, ten minutes, thirty minutes, etc. ([0023]). Therefore, Boghani teaches that that the delayed release can occur after one, five, ten or thirty minutes.
Boghani, however, is silent with respect to specifically teaching that the release profile beings at initial exposure to a dissolving liquid and is less than 7%, or less than 1% as in claim 10, less than 3% as in claim 48, or less than 5% as in claim 49, per 20 seconds after said component body has been exposed to the dissolving liquid for one minute. 
Boghani further teaches that the release profile can vary and is influenced by many factors, such as rate of chewing, intensity of chewing, the amount of the ingredient, what the form of the ingredient added to the edible composition is (e.g. encapsulated in a delivery systems, unencapsulated, pretreated), whether the edible composition is mixed or otherwise prepared, when or how the ingredient is added to other ingredients, and the ratio of the amount of ingredient to one or more other ingredients ([0020]). 
Boghani teaches that the delivery system is formulated to provide a controlled release of the active component over a preselected period of time, such as an extended period of time, which may vary depending on the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc. Boghani goes on to state that one of ordinary skill in the art can adjust the delivery system to achieve the desired effect ([0026]). 
Therefore, as Boghani teaches that the delivery system provides a controlled release of the active component over an extended period of time, and further teaches how one of ordinary skill in the art can vary the delivery system to achieve a desired effect (e.g. varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc.), it would have been obvious to one of ordinary skill in the art to vary the delivery system of Boghani by varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, and other ingredients (e.g. fats) in the product, to result in a release profile as claimed. Doing so would yield the predictable result of providing a chewing gum having a desired effect, wherein the active ingredient has a delayed release profile that is less than 7%, or less than 1% as in claim 10, less than 3% as in claim 48, or less than 5% as in claim 49, per 20 seconds after said component body has been exposed to the dissolving liquid for one minute. 
There is nothing unexpected regarding adjusting the delivery system of Boghani to achieve a desired effect as Boghani clearly teaches providing a delayed release delivery system for a chewing gum, and therefore absent a showing of criticality for the claimed release profile, such limitation is merely an obvious variant over the prior art. 
Regarding claim 11, as stated above, Boghani teaches that the at least one active ingredient has a delayed release by one minute, five minutes, ten minutes, thirty minutes, etc. ([0023]), but fails to specifically teach that the release profile is continuously linear for at least 30 minutes after two minutes of exposure to a dissolving body. 
Boghani, however, teaches that the release profile can vary and is influenced by many factors, such as rate of chewing, intensity of chewing, the amount of the ingredient, how the form of the ingredient added to the edible composition (e.g. encapsulated in a delivery systems, unencapsulated, pretreated), the edible composition is mixed or otherwise prepared, when or how the ingredient is added to other ingredients, and the ratio of the amount of ingredient to one or more other ingredients ([0020]). 
Boghani further teaches that the delivery system is formulated to provide a consistent controlled release of the active component over a preselected period of time, such as an extended period of time, which may vary depending on the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc. Boghani goes on to state that one of ordinary skill in the art can adjust the delivery system to achieve the desired effect ([0026]). 
Therefore, as Boghani teaches that the delivery system provides a consistent controlled release of the active component over an extended period of time, and further teaches how one of ordinary skill in the art can vary the delivery system to achieve a desired effect (e.g. varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc.), it would have been obvious to one of ordinary skill in the art to vary the delivery system of Boghani by varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, and other ingredients (e.g. fats) in the product, to result in a release profile as claimed. Doing so would yield the predictable result of providing a chewing gum having a desired effect, wherein the active ingredient has a delayed release profile that is continuous for at least 30 minutes as claimed. 
There is nothing unexpected regarding adjusting the delivery system of Boghani to achieve a desired effect as taught by Boghani, and therefore absent a showing of criticality for the claimed release profile, such limitation is merely an obvious variant over the prior art. 
Regarding claim 50, Boghani discloses a delivery system, or component, for use in a chewing gum composition comprising a component body and a plurality of regions containing at least one active ingredient encapsulated within an encapsulating material, wherein the plurality of regions are disposed within the component body ([0016]-[0023]). 
While Boghani discloses a chewing gum comprising a plurality of regions of at least one encapsulated active ingredient disposed within the gum body, Boghani is silent with respect to an exterior surface of said component body being defined by said encapsulating material. Boghani, however, discloses that all the ingredients for making the chewing gum, including the encapsulated active ingredient, are mixed together to form the chewing gum. Therefore, the amount of encapsulating material in contact with the exterior surface after the mixing and cooling, would be dependent upon the amount of mixing and amount of each ingredient therein. For example, if the encapsulated active ingredient was added last to be mixed with the other ingredient, the encapsulating material would not be thoroughly mixed in with the other ingredients and would still remain on the exterior surface. Therefore, the timing of adding the encapsulating material and the amount of mixing done would affect the amount of encapsulating material in contact with the exterior surface of the gum body. Additionally, the amount of additional ingredients will affect the amount of encapsulating material in contact with the exterior surface of the gum body. If the encapsulated active ingredient only represents a small portion of the total amount of ingredients, the encapsulating material would be incorporated into the gum body more easily and therefore less would be in contact with the exterior surface. This is merely well understood, routine and conventional in the art. 
It would have been obvious to one of ordinary skill in the art to vary the processing conditions and amount of ingredients to result in an exterior surface of said component body being defined by said encapsulating material. As stated above, Boghani teaches that all the ingredients are mixed together and therefore at least some of the exterior surface would be defined by the encapsulating material. Further, it would have been obvious to process the chewing gum such that more or all of the exterior surface is defined by the encapsulating material in order to provide a chewing gum that has the active ingredient more accessible on the exterior surface within the encapsulating material. 
Boghani is silent with respect to less than 15% of an average active concentration in the gum body being in contact with an exterior surface of the gum body, however, Boghani teaches that the active ingredient can be entirely encapsulated  and therefore the active ingredient would be covered by the encapsulating material and not in contact with the exterior surface, thus meeting the claimed language of less than 15% of an average active concentration in the gum body being in contact with an exterior surface of the gum body.
Boghani further teaches that the at least one active ingredient has a delayed release by one minute, five minutes, ten minutes, thirty minutes, etc. ([0023]), but fails to specifically teach that the release profile is less than 10% per minute after the component body has been exposed to a dissolving liquid for 36 minutes and is linear after two minutes of exposure of the component body to a dissolving liquid.
Boghani, however, teaches that the release profile can vary and is influenced by many factors, such as rate of chewing, intensity of chewing, the amount of the ingredient, how the form of the ingredient added to the edible composition (e.g. encapsulated in a delivery systems, unencapsulated, pretreated), the edible composition is mixed or otherwise prepared, when or how the ingredient is added to other ingredients, and the ratio of the amount of ingredient to one or more other ingredients ([0020]). 
Boghani further teaches that the delivery system is formulated to provide a consistent controlled release of the active component over a preselected period of time, such as an extended period of time, which may vary depending on the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc. Boghani goes on to state that one of ordinary skill in the art can adjust the delivery system to achieve the desired effect ([0026]). 
Therefore, as Boghani teaches that the delivery system provides a consistent controlled release of the active component over an extended period of time, and further teaches how one of ordinary skill in the art can vary the delivery system to achieve a desired effect (e.g. varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc.), it would have been obvious to one of ordinary skill in the art to vary the delivery system and delayed release profile of Boghani by varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, and other ingredients (e.g. fats) in the product, to result in a release profile as claimed. Doing so would yield the predictable result of providing a chewing gum having a desired effect, wherein the release profile is less than 10% per minute for 36 minutes and is linear after two minutes of exposure to a dissolving liquid as claimed. 
There is nothing unexpected regarding adjusting the delivery system of Boghani to achieve a desired effect as taught by Boghani, and therefore absent a showing of criticality for the claimed release profile, such limitation is merely an obvious variant over the prior art. 
Regarding claims 51-54, as stated above with respect to claims 1 and 50, Boghani teaches that all the ingredients are mixed together and therefore at least some of the exterior surface would be defined by the encapsulating material. The amount of encapsulating material in contact with the exterior surface after the mixing and cooling, would be dependent upon the amount of mixing and amount of each ingredient therein. For example, if the encapsulated active ingredient was added last to be mixed with the other ingredient, the encapsulating material would not be thoroughly mixed in with the other ingredients and would still remain on the exterior surface. Therefore, the timing of adding the encapsulating material and the amount of mixing done would affect the amount of encapsulating material in contact with the exterior surface of the gum body. Additionally, the amount of additional ingredients will affect the amount of encapsulating material in contact with the exterior surface of the gum body. If the encapsulated active ingredient only represents a small portion of the total amount of ingredients, the encapsulating material would be incorporated into the gum body more easily and therefore less would be in contact with the exterior surface. This is merely well understood, routine and conventional in the art. 
Further, it would have been obvious to process the chewing gum such that more or all (e.g. at least 80% and at least 85%) of the exterior surface is defined by the encapsulating material in order to provide a chewing gum that has the active ingredient more accessible on the exterior surface within the encapsulating material. 



Response to Arguments
	 
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues on pages 6-8 that the delivery system in Boghani employs tensile strength modifiers to the outer layer of the delivery system and therefore the encapsulating material cannot be on the exterior surface of the delivery system in Boghani. 
This is not found persuasive as Boghani teaches that the tensile strength modifiers are used if the tensile strength needs to be adjusted. Therefore, if the tensile strength of the encapsulating material is sufficient, a tensile strength modifier is not needed in Boghani. 
Further, Boghani teaches that the modifier is incorporated into the encapsulating material ([0062]), which would result in the encapsulating material comprising a tensile strength modifier and not a tensile strength modifier comprising an encapsulating material. Therefore, the encapsulating material is still considered an encapsulating material even if additional ingredients are incorporated to adjust the tensile strength. The claims do not recite what the encapsulating material is and therefore the encapsulating material comprising the tensile strength modifier reads on the claimed encapsulating material and this argument is not found persuasive. 
While Boghani discloses a chewing gum comprising a plurality of regions of at least one encapsulated active ingredient disposed within the gum body, Boghani is silent with respect to an exterior surface of said component body being defined by said encapsulating material. Boghani, however, discloses that all the ingredients for making the chewing gum, including the encapsulated active ingredient, are mixed together to form the chewing gum. Therefore, the amount of encapsulating material in contact with the exterior surface after the mixing and cooling, would be dependent upon the amount of mixing and amount of each ingredient therein. For example, if the encapsulated active ingredient was added last to be mixed with the other ingredient, the encapsulating material would not be thoroughly mixed in with the other ingredients and would still remain on the exterior surface. Therefore, the timing of adding the encapsulating material and the amount of mixing done would affect the amount of encapsulating material in contact with the exterior surface of the gum body. Additionally, the amount of additional ingredients will affect the amount of encapsulating material in contact with the exterior surface of the gum body. If the encapsulated active ingredient only represents a small portion of the total amount of ingredients, the encapsulating material would be incorporated into the gum body more easily and therefore less would be in contact with the exterior surface. This is merely well understood, routine and conventional in the art. 
It would have been obvious to one of ordinary skill in the art to vary the processing conditions and amount of ingredients to result in an exterior surface of said component body being defined by said encapsulating material. As stated above, Boghani teaches that all the ingredients are mixed together and therefore at least some of the exterior surface would be defined by the encapsulating material. Further, it would have been obvious to process the chewing gum such that more or all of the exterior surface is defined by the encapsulating material in order to provide a chewing gum that has the active ingredient more accessible on the exterior surface within the encapsulating material. 
Boghani is silent with respect to less than 15% of an average active concentration in the gum body being in contact with an exterior surface of the gum body, however, Boghani teaches that the active ingredient can be entirely encapsulated  and therefore the active ingredient would be covered by the encapsulating material and not in contact with the exterior surface, thus meeting the claimed language of less than 15% of an average active concentration in the gum body being in contact with an exterior surface of the gum body.
There is nothing unexpected regarding adjusting the delivery system of Boghani to achieve a desired effect as Boghani clearly teaches providing a delayed release delivery system for a chewing gum and further teaches how one of ordinary skill in the art can vary the release profile, and therefore absent a showing of criticality for the claimed release profile, such limitation is merely an obvious variant over the prior art. 
For the reasons stated above, the 103 rejection is maintained. 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791